 


109 HR 2573 IH: To suspend temporarily the duty on cuprammonium rayon yarn.
U.S. House of Representatives
2005-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2573 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2005 
Mr. Barrett of South Carolina introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To suspend temporarily the duty on cuprammonium rayon yarn. 
 
 
1.Cuprammonium rayon yarn 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
9902.05.70Multifilament yarn of cuprammonium rayon (other than sewing thread), untwisted, not dyed or finished, not put up for retail sale (provided for in subheading 5403.39.00)..FreeNo changeNo changeOn or before 12/31/2010     
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of enactment of this Act. 
 
